Citation Nr: 1714359	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with a history of mood disorder.

2.  Entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1998 to April 2002, July 2005 to November 2006, June 2007 to November 2008, and January 2009 to January 2010, during the Gulf War Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is currently with the RO in Houston, Texas.

These matters were remanded by the Board in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal was remanded by the Board in September 2015 to obtain additional service treatment records and VA treatment records dated after June 2013.  The RO was also to schedule VA examinations to assess the severity of the Veteran's service-connected right knee and PTSD disabilities.  The Board noted that there was a possibility the Veteran had not received notice of VA examinations scheduled in July 2014.  

In compliance with the September 2015 remand directives, the RO attempted to obtain additional VA treatment records, but was unsuccessful.  In December 2015, the Appeals Management Center called the Veteran and informed him that there were no treatment records dated from June 2013 at the Denver, Audie Murphy, and West Los Angeles VA Medical Centers.  See, Report of General Information dated in December 2015.  The RO also attempted to obtain additional service treatment records from the Records Management Center (RMC), but was informed by RMC that no records were available.  A memorandum to the record was added to the claims file.  See, RMC Memorandum for Record dated in February 2016.

Pursuant to the remand, the RO also contacted the Veteran via telephone in September 2015 and confirmed that his current address was in Columbus, Georgia.  See, Report of General Information, VA 21-0820 dated in September 2015.  Review of the electronic claims file shows that examinations were scheduled in April 2016, but the Veteran failed to report.  The file does not, however, contain a copy of the notice letter sent to the Veteran so as to determine whether notice was mailed to the correct address.

The Board notes that several items of correspondence sent to the Veteran at the Columbus, Georgia address, including the September 2015 Board remand and a November 2016 Board notification letter, were returned as undeliverable.  The Board further observes that several items of correspondence sent to the Veteran in June 2016 from the VA Debt Management Center reflect a different mailing address in Denver, Colorado.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination.  38 C.F.R. §§ 3.655 (2016).  However, it is unclear whether the Veteran was properly notified of the 2016 examinations.  Moreover, the Veteran's representative has specifically asserted that the Veteran did not receive notice of the VA examinations scheduled in April 2016.  See, Appellant's Post-Remand Brief dated in March 2017.  For these reasons, the Veteran should be afforded a final opportunity to appear at VA examinations for the disabilities on appeal.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Finally, with respect to the examination of the right knee, the United States Court of Appeals for Veterans Claims (Court) has held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, range of motion testing in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, is now required to adequately evaluate the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm his current mailing address.

2.  Then, schedule appropriate VA examinations to assess the current severity of the Veteran's PTSD and right knee disabilities.  Copies of any letters sent to the Veteran regarding scheduling the VA examinations must be associated with the claims file.  The claims file must be made available to and be reviewed by the examiners.  All indicated studies and tests should be conducted.

a) With respect to the PTSD with history of mood disorder, the examiner should identify the nature and severity of all symptoms and manifestations.  The examiner should also comment on the Veteran's ability to function in an occupational environment.  A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she must explain why this is so.

b) With respect to the examination of the right knee disability, the examiner should determine the range of motion of the Veteran's service-connected right knee.  The examiner should indicate whether pain is present during both passive and active motion, as well as in weight-bearing and nonweight-bearing.  For active and passive range of motion testing, it should also be indicated whether, and at what point during the range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.   

The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  

These findings are required by VA regulations as interpreted by courts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If it is not possible to provide the requested opinions on additional functional impairment without resort to speculation, the examiner must explain why this is so.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  Consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice of the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

